DETAILED ACTION

The Applicant’s amendment filed on December 29, 2020 was received.  Claim 5 was canceled.  Claims 29-39 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 8, 2016.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 5 and 29-39 are withdrawn, because the claims have been amended or canceled.

Reasons for Allowance
Claims 1-4, 6-12 and 29-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1, 29-39 and 40 and 42, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the thermal spray gun comprising an internal cathode section, an internal anode section, and an internal cooling channel, and at least, one interchangeable nozzle tip, where the nozzle tip fat least one interchangeable nozzle tip) is spaced from the cooling channel so that said nozzle tip does not come into contact with coolant from the cooling channel, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
1/19/2021